 

\‘».v
AO 245B (CASDRev. 02/18)Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMEN'I` IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November l, 1987)

 

 

 

 

 

 

 

 

V.
FLoRrBERro PlNEDA-FERNANDEZ (1) Case N“mb°‘“ 13CR3597'CAB m___
SANDRA HOURANI, FI
Defendant’s Attorney
REGISTRATION No. 67027308
|:| _ FEB 0 8 2[119
THE DEFENDANT: cLERK. us drawn comm
admitted guilt to violation of allegation(s) No. 3 Sguj;# RN :J!§;TW-=£;T iii QathFORNlA
BYI v ¥'!JLHY
I:I was found guilty in violation of allegation(s) No. aHCI‘ denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violatioo
3 nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residenee, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Februarv 8. 20,1’®

Date of Imposi i'on of entence

\Q`_,-/-’/

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

lSCR3597-CAB

 

 

 

AO 245]3 (CASD Rev. 08/ 13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FLORIBERTO PfNEDA-FERNANDEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 18CR3597-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
FIVE (5) MONTI-IS.

i`_`| Sentence imposed pursuant to Title 8 USC Section 1326(b).
|:| The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

[:| The defendant shall surrender to the United States Marshal for this district:
l:l at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|j on or before

l:l as notified by the United States Marshal.

[| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR3 597-CAB

 

